       Case 3:19-cv-00404-MMD-CLB Document 15 Filed 01/07/21 Page 1 of 1




1                                  UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      ROBERT LECLAIR,
4                                                        3:19-cv-0404-MMD-CLB
                                     Plaintiff,
5         v.
                                                         ORDER
6      JAMES DZURENDA, et al.,
7
                                   Defendant.
8

9
            On September 15, 2020, the court issued a screening order requiring the Office of
10
     the Attorney General (“AG”) to advise the court within 21 days whether it will enter a limited
11
     notice of appearance on behalf of the defendants for the purpose of settlement (ECF No.
12
     12). To date, the AG has not done so. Therefore, the AG has until Friday, January 29,
13
     2021 to file such a notice.
14
                    January 7, 2021
            DATED: __________________.
15

16
                                                  ______________________________________
17                                                UNITED STATES MAGISTRATE JUDGE
18
19

20

21

22

23

24

25

26
27

28

                                                     1
